329 F.2d 648
Melvin PERKINS, Appellant,v.Nickels PLEITO, State Policeman, and Colonel Jos. D. Rutter,Superintendent.
No. 14336.
United States Court of Appeals Third Circuit.
Argued April 6, 1964.Decided April 20, 1964.

Melvin Perkins, pro se.
John A. Waldron, Deputy Atty. Gen., of State of New Jersey, Trenton, N.J., for appellee.
Before STALEY, HASTIE and GANEY, Circuit Judges.
PER CURIAM.


1
An examination of the record discloses no error in the decision of the district court.  Accordingly, the judgment will be affirmed.